Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I-II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/4/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 1/24/22.
The application has been amended as follows: 
	Claim 1, line 1, before “composition”, insert ---- shampoo ----; delete lines 2-14 and insert ----
a) 0.1% to 1% by weight of dicaprylyl ether;
b) from 10% to 25% by weight of sodium laureth sulfate and from 5% to 10% by weight of cocoyl betaine; 
c) from 0.1% to 1.5% by weight of polydiallyl dimethyl ammonium chloride homopolymer ----.
Claim 15, line 1, delete “ (Withdrawn/Previously Presented) and insert ---- (Currently Amended); line 2, delete “ keratin fibers” and insert ---- hair----; line 2, delete “ fibers” and insert ---- hair ----.
	Claim 16, line 1, delete “ (Withdrawn) “ and insert --- (Currently amended); line 1, delete “ keratin fibers”; line 2, delete “ are” and insert ---- hair is ----.
Cancel claims 3-7, 10-11, 14 and 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the amendment all the rejection addressed in final rejection are withdrawn.  Claims as amended are commensurate with the showing in the specification regarding unexpected results drawn to invention A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619